DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10-18 and 20-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al. (US 2018/0310308).
Regarding claim 1, Loehr discloses (Fig. 7) a method comprising: 
receiving a first message, wherein the first message is a message carrying channel carrier configuration information sent by a base station, wherein the channel carrier configuration information indicates at least one of numerology or transmission time interval (TTI) configuration information for a logical channel (a base station [gNB] configure a logical channel to be mapped to any numerology/TTI length [0071-0072; Fig. 7 step 702]); and 
determining a set of logical channels that have the numerology/TTI length X as the configured numerology/TTI length [0071 Fig. 7 step 704]).

Regarding claim 10, Loehr discloses a method comprising:
 generating a first message, wherein the first message is a message carrying channel carrier configuration information, wherein the channel carrier configuration information indicates at least one of numerology or transmission time interval (TTI) configuration information for a logical channel (a base station [gNB] configure a logical channel to be mapped to any numerology/TTI length [0071-0072; Fig. 7 step 702]); and 
sending the first message to user equipment, wherein the first message is configured for the user equipment to determine at least one carrier mapped to the logical channel and at least a numerology or a TTI configured for at least one carrier mapped to the logical channel (a base station [gNB] configure a logical channel to be mapped to any numerology/TTI length. A specific code point may be defined within RRC configuration, which configures the preferred/primary numerology/TTI, indicating that the logical channel considers any numerology/TTI as its preferred/primary numerology/TTI [0071-0072; Fig. 7 step 702]).

Regarding claim 16, Loehr discloses user equipment (remote unit 102), comprising:
 one or more processors (processor 202); and
the processor 202 executes instructions stored in a memory 204 [0044]); 
wherein the one or more processors are configured to:
 receive a first message, wherein the first message is a message carrying channel carrier configuration information sent by a base station, wherein the channel carrier configuration information indicates at least one of numerology or transmission time interval (TTI) configuration information for a logical channel (a base station [gNB] configure a logical channel to be mapped to any numerology/TTI length [0071-0072; Fig. 7 step 702]); and 
determine at least one carrier mapped to the logical channel and at least a numerology or a TTI configured for at least one carrier mapped to the logical channel, based on the channel carrier configuration information (determining a set of logical channels that have the numerology/TTI length X as the configured numerology/TTI length [0071 Fig. 7 step 704]).

Regarding claim 20, Loehr discloses a base station (Fig. 3; base unit), comprising:
 one or more processors (processor 302); and 
a non-transitory computer-readable storage medium storing instructions (memory 304 storing instructions) executable by the one or more processors (Par. 0022);
 wherein the one or more processors are configured to:
 generate a first message, wherein the first message is a message carrying channel carrier configuration information, wherein the channel carrier configuration information indicates at least one of numerology or TTI configuration information for a logical channel (a base station [gNB] configure a logical channel to be mapped to any numerology/TTI length [0071-0072; Fig. 7 step 702]); and 
send the first message to user equipment, wherein the first message is configured for the user equipment to determine at least one carrier mapped to the logical channel and at least a numerology or a TTI configured for at least one carrier mapped to the logical channel (a base station [gNB] configure a logical channel to be mapped to any numerology/TTI length. A specific code point may be defined within RRC configuration, which configures the preferred/primary numerology/TTI, indicating that the logical channel considers any numerology/TTI as its preferred/primary numerology/TTI [0071-0072; Fig. 7 step 702]).

Regarding claims 2 and 17, Loehr discloses wherein receiving the first message comprises: receiving a Radio Resource Control (RRC) message carrying the channel carrier configuration information sent by the base station (a base station [gNB] configure a logical channel to be mapped to any numerology/TTI length. A specific code point may be defined within RRC configuration, which configures the preferred/primary numerology/TTI, indicating that the logical channel considers any numerology/TTI as its preferred/primary numerology/TTI [0071-0072; Fig. 7 step 702]).

Regarding claim 3, Loehr discloses wherein determining at least one carrier mapped to the logical channel and at least the numerology or the TTI configured for at least one carrier mapped to the logical channel based on the channel carrier configuration information comprises: analyzing at least one carrier mapped to the logical channel and at least the numerology or the TTI configured for at least one carrier mapped to the logical channel, from the RRC message (A specific code point may be defined within RRC configuration, which configures the preferred/primary numerology/TTI, indicating that the logical channel considers any numerology/TTI as its preferred/primary numerology/TTI [0071-0072; Fig. 7 step 702]. Determining a set of logical channels that have the numerology/TTI length X as the configured numerology/TTI length [0071 Fig. 7 step 704]).

Regarding claims 6 and 18, Loehr discloses wherein receiving the first message comprises: receiving the first message with the channel carrier configuration information carried in a MAC control element (see Par. 0073, 0075-0076).  

Regarding claim 7, Loehr discloses wherein determining at least one carrier mapped to the logical channel and at least the numerology or the TTI configured for at least one carrier mapped to the logical channel based on the channel carrier configuration information comprises: obtaining at least one carrier to which the logical channel is to be mapped, by analyzing contents of the MAC control element from a MAC protocol data unit in the first message; and updating the carrier mapped to the logical channel based on the carrier to which the logical channel is to be mapped (see Par. 0073; 0075-0076).

Regarding claim 8, Loehr discloses wherein determining at least one carrier mapped to the logical channel and at least the numerology or the TTI configured for at least one carrier mapped to the logical channel based on the channel carrier configuration information comprises: obtaining at least a numerology or a TTI to be configured for at least one carrier mapped to the logical channel, by analyzing contents of the MAC control element from a MAC protocol data unit of the first message (based on the numerology and TTI length, as indicated by the PHY to the MAC upon reception of an uplink grant, the logical channel to resource mapping is performed [0062]); and updating at least the numerology or the TTI configured for at least one carrier mapped to the logical channel, based on at least the numerology or the TTI to be configured for the carrier (the MAC entity priorities those logical channels for which the configured preferred/primarily numerology is the same as the indicated numerology for the uplink transmission… [0062]).  

Regarding claims 11 and 21, Loehr discloses the method further comprises: when the first message is a Radio Resource Control (RRC) message, the channel carrier configuration information comprises information on at least one carrier mapped to the logical channel and information on at least the numerology or the TTI configured for at least one carrier mapped to the logical channel (a base station [gNB] configure a logical channel to be mapped to any numerology/TTI length. A specific code point may be defined within RRC configuration, which configures the preferred/primary numerology/TTI, indicating that the logical channel considers any numerology/TTI as its preferred/primary numerology/TTI [0071-0072; Fig. 7 step 702]).  

Regarding claims 12 and 22, Loehr discloses the method further comprises: when the RRC message is an RRC message instructing the user equipment to switch to an inactive state, the RRC message further carries at least respective numerologies or TTIs configured for different carriers associated with the logical channel, or at least respective numerologies or TTIs configured for different carriers and different cells associated with the logical channel (a base station [gNB] configure a logical channel to be mapped to any numerology/TTI length. A specific code point may be defined within RRC configuration, which configures the preferred/primary numerology/TTI, indicating that the logical channel considers any numerology/TTI as its preferred/primary numerology/TTI [0071-0072; Fig. 7 step 702]).  

Regarding claims 13 and 23, Loehr discloses the method further comprises: when the first message is not an RRC message, the first message is generated by adding the channel carrier configuration information to a MAC control element of the first message (see Par. 0073, 0075-0076).

 Regarding claims 14 and 24, Loehr discloses wherein the channel carrier configuration information comprises information on at least one carrier to which the logical channel is to be mapped or information on at least the numerology or the TTI configured for at least one carrier mapped to the logical channel (see Par. 0073, 0075-0076).  

Regarding claims 15 and 25, Loehr discloses further comprising: generating a UL grant message, wherein the UL grant message carries a carrier allocated to the user equipment and at least a numerology or a TTI configured for the allocated carrier; and sending the UL grant message to the user equipment (a base station [gNB] configure a logical channel to be mapped to any numerology/TTI length. A specific code point may be defined within RRC configuration, which configures the preferred/primary numerology/TTI, indicating that the logical channel considers any numerology/TTI as its preferred/primary numerology/TTI [0071-0072; Fig. 7 step 702]).

Claim(s) 1, 2, 9, 10, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YANG (US 2019/0246414).

receiving a first message, wherein the first message is a message carrying channel carrier configuration information sent by a base station, wherein the channel carrier configuration information indicates at least one of numerology or transmission time interval (TTI) configuration information for a logical channel (network device sends a correspondence between each logical channel and each numerology… through RRC signaling or MAC signaling [step 31; 0099]); and 
determining at least one carrier mapped to the logical channel and at least a numerology or a TTI configured for at least one carrier mapped to the logical channel, based on the channel carrier configuration information (terminal determines a numerology used to send the uplink data, according to the determined service attribute [steps 32-33; 0100-0101]).

Regarding claim 10, YANG discloses method comprising:
 generating a first message, wherein the first message is a message carrying channel carrier configuration information, wherein the channel carrier configuration information indicates at least one of numerology or transmission time interval (TTI) configuration information for a logical channel (network device sends a correspondence between each logical channel and each numerology… through RRC signaling or MAC signaling [step 31; 0099]); and 
sending the first message to user equipment, wherein the first message is configured for the user equipment to determine at least one carrier mapped to the logical channel and at least a numerology or a TTI configured for at least one carrier mapped to the logical channel (network device sends a correspondence between each logical channel and each numerology… through RRC signaling or MAC signaling [step 31; 0099]).

Regarding claim 16, YANG discloses user equipment (Fig. 10), comprising:
 one or more processors (processor 510); and
 non-transitory computer-readable storage medium storing instructions (memory 520 is configured to store an instruction) executable by the one or more processors (par. 0166); 
wherein the one or more processors are configured to:
 receive a first message, wherein the first message is a message carrying channel carrier configuration information sent by a base station, wherein the channel carrier configuration information indicates at least one of numerology or transmission time interval (TTI) configuration information for a logical channel (network device sends a correspondence between each logical channel and each numerology… through RRC signaling or MAC signaling [step 31; 0099]); and 
determine at least one carrier mapped to the logical channel and at least a numerology or a TTI configured for at least one carrier mapped to the logical channel, based on the channel carrier configuration information (terminal determines a numerology used to send the uplink data, according to the determined service attribute [steps 32-33; 0100-0101]).

Regarding claim 20, YANG discloses a base station (Fig. 11; Network device), comprising:
 one or more processors (processor 610); and 
memory 620 is configured to store an instruction) executable by the one or more processors (Par. 0168);
 wherein the one or more processors are configured to:
 generate a first message, wherein the first message is a message carrying channel carrier configuration information, wherein the channel carrier configuration information indicates at least one of numerology or TTI configuration information for a logical channel (network device may determine the numerology used to receive the uplink data to be transmitted…[0079]; network device sends a correspondence between each logical channel and each numerology… through RRC signaling or MAC signaling [step 31; 0099]); and 
send the first message to user equipment, wherein the first message is configured for the user equipment to determine at least one carrier mapped to the logical channel and at least a numerology or a TTI configured for at least one carrier mapped to the logical channel (network device sends a correspondence between each logical channel and each numerology… through RRC signaling or MAC signaling [step 31; 0099]).

Regarding claims 2 and 17, Yang discloses wherein receiving the first message comprises: receiving a Radio Resource Control (RRC) message carrying the channel carrier configuration information sent by the base station (network device sends a correspondence between each logical channel and each numerology… through RRC signaling or MAC signaling [step 31; 0099]).

Regarding claims 9 and 19, YANG discloses further comprising: receiving an UL grant message sent by the base station;  35analyzing, from the UL grant message, an allocated carrier and network device sends a correspondence between each logical channel and each numerology… through RRC signaling or MAC signaling [step 31; 0099]); and 
determining uplink resource allocation information based on the allocated carrier, at least the numerology or the TTI configured for the allocated carrier, a locally-stored carrier mapped to the logical channel, and at least a locally-stored numerology or a locally-stored TTI configured for at least one carrier mapped to the logical channel (the terminal device determines that the logical channel for the present data is the same as a logical channel for the previous data, the terminal device my determine that the numerology for the present data is the same as the numerology for previous data [0070]).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (US 2019/0200401) discloses method and apparatus for implementing wireless protocol configurable according to services and devices.
Xlong et al. (US 2014/0128092) discloses wireless broadband communication method, device, and system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SABA TSEGAYE
Primary Examiner
Art Unit 2467


/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	March 11, 2021